
	

114 HR 4366 IH: San Luis Unit Drainage Resolution Act
U.S. House of Representatives
2016-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4366
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2016
			Mr. Valadao introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To affirm an agreement between the United States and Westlands Water District dated September 15,
			 2015, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the San Luis Unit Drainage Resolution Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Approval of agreements.
					Sec. 4. Relief from drainage obligation.
					Sec. 5. Drainage implementation.
					Sec. 6. Water delivery contracts.
					Sec. 7. Repayment obligations.
					Sec. 8. Transfer of title to certain facilities.
					Sec. 9. Compliance with applicable law.
					Sec. 10. No water supply or financial impacts on other Central Valley Project contractors.
					Sec. 11. Restoration Fund payments by Westlands Water District.
				
 2.DefinitionsIn this Act: (1)Northerly Districts AgreementThe term Northerly Districts Agreement means the Agreement among the United States, San Luis Water District, Panoche Water District, and Pacheco Water District.
 (2)ProjectThe term Project means the Central Valley Project, owned by the United States and managed by the Department of the Interior, Bureau of Reclamation.
 (3)Project WaterThe term Project Water means all water that is developed, diverted, stored, or delivered by the Secretary in accordance with the statutes authorizing the Project and in accordance with the terms and conditions of water rights acquired pursuant to California law.
 (4)Repayment contractThe term repayment contract means the repayment contract converted under section 6(a). (5)San Luis ActThe term San Luis Act means the Act of June 3, 1960 (Public Law 86–488), and all Acts amendatory thereof and supplementary thereto.
 (6)San Luis UnitThe term San Luis Unit means those lands identified in section 1 of the San Luis Act. (7)San Luis Unit ContractorsThe term San Luis Unit Contractors means Westlands Water District (including Broadview Water District lands annexed within Westlands Water District), San Luis Water District, Panoche Water District, and Pacheco Water District.
 (8)SecretaryThe term Secretary means the Secretary of the Interior. (9)Westlands AgreementThe term Westlands Agreement means the Agreement between the United States and Westlands Water District to settle litigation concerning the United States duty to provide drainage service, entered September 15, 2015.
			3.Approval of agreements
 Notwithstanding any other provision of law, unless otherwise specified herein, the Secretary is hereby directed to implement the terms and conditions of the Westlands Agreement and the Northerly Districts Agreement.
		4.Relief from drainage obligation
 The San Luis Act is amended as follows: (1)In the first section—
 (A)in the second sentence, by striking distribution systems, drains,; and (B)in the sixth sentence—
 (i)by striking the Secretary has (1) and inserting the Secretary has; and (ii)by striking , and (2) received and all that follows through December, 17, 1956 .
 (2)In section 5, by striking the first sentence and inserting Notwithstanding any other provision of law, the Secretary of the Interior shall have no duty to provide drainage or drainage service to the San Luis Unit. Each contractor within the San Luis Unit that receives water for the purpose of irrigation shall be responsible for the management of drainage water within its boundaries, in accordance with Federal and California law consistent with the Westlands Agreement and Northerly District Agreement respectively..
 (3)In section 8— (A)in the first sentence, by striking other than distribution systems and drains,; and
 (B)in the third sentence— (i)by striking (a) for construction and all that follows through and (b); and
 (ii)by striking : Provided and all that follows through such works are placed in service. 5.Drainage implementation (a)In GeneralThe Westlands Water District shall assume all legal responsibility for the management of drainage water within its boundaries in accordance with Federal and California law, and in accordance with the Westlands Agreement.
 (b)Drain WaterWestlands Water District shall not discharge drain water outside of its boundaries. 6.Water delivery contracts (a)Contract conversionThe Secretary shall convert the Westlands Water District existing long-term or interim renewal water service contract entered into under section 9(e) of the Act of August 4, 1939 (53 Stat. 1196), to a repayment contract under section 9(d) and 9(c)(1) of the Act of August 4, 1939 (53 Stat. 1195, 1194), consistent with the Westlands Agreement.
			(b)Allocation decisions
 (1)In generalNotwithstanding subsection (a) and as provided in the Westlands Agreement, the Secretary shall make allocation decisions in the Project consistent with the requirements of Federal law (including the Endangered Species Act of 1973 and reclamation law) and applicable California State Water Resources Control Board requirements.
 (2)Conversion of contractConversion of Westlands Water District’s contract pursuant to subsection (a) shall not afford Westlands Water District greater or lesser rights to an annual allocation of Project Water than Westlands Water District had before that conversion.
 (3)Limitation on liabilityNo liability shall accrue against the United States or any of its officers, agents, or employees for any damage, direct or indirect, arising from a condition of shortage in the amount of water available for delivery to the San Luis Unit Contractors caused by—
 (A)errors in physical operations of the Project; (B)physical causes beyond the control of the Contracting Officer, including drought; or
 (C)actions taken by the Contracting Officer to meet legal obligations. (c)Water service contract for Lemoore Naval Air Station (1)Contract requiredThe Secretary shall enter into a contract under section 9(e) of the Act of August 4, 1939 (53 Stat. 1196), with the Secretary of the Navy for the delivery of Project Water to the Lemoore Naval Air Station to meet the irrigation needs of Lemoore Naval Air Station associated with air operations. The contract amount of Project Water made available to the Lemoore Naval Air Station under such contract shall be determined by the Secretary through technical analysis with the Lemoore Naval Air Station.
 (2)Condition of ShortageIn any year in which there may occur a condition of shortage in the amount of water available for delivery, the Contracting Officer shall allocate the available Project Water amount to Lemoore Naval Air Station in accordance with the allocation steps for municipal and industrial water service contractors under the Central Valley Project Municipal and Industrial Water Shortage Policy (as in effect on the effective date of the repayment contract). For purposes of determining historical use under the policy, past water use for irrigation needs by the Lemoore Naval Air Station under the contract authorized by this section or such use previous to the contract may be considered.
				7.Repayment obligations
 (a)Suspension of capital obligationWestlands Water District’s capital repayment obligation and payments under its water service contracts and the April 1, 1965, repayment contract between the United States and Westlands Water District (contract numbered 14–06–200–2020–A) as further defined in subsection (b), is suspended until the execution of the repayment contract. Upon execution of that repayment contract, Westlands Water District shall receive a credit against future operation and maintenance costs payable to the United States in the amount of the capital costs under the water service contracts and the 1965 Repayment Contract paid by Westlands Water District between the date of the Westlands Agreement and the date of the enactment of this Act. Costs incurred by the United States for reevaluating, planning, or providing drainage service to Westlands Water District shall be nonreimbursable, as set forth in paragraph (9)(C)(iv) of the Westlands Agreement.
 (b)Relief of capital repayment obligationsUpon the date of execution of the repayment contract, and as set forth in the Westlands Agreement, the following shall take effect:
 (1)In generalWestlands Water District shall be relieved of— (A)its capital repayment obligations under the June 5, 1963, water service contract between the United States and Westlands Water District (contract number 14–06–200–495–A) providing for water service, or any renewals thereof, and any water service contracts assigned to Westlands Water District, Westlands Distribution District No. 1, and Westlands Distribution District No. 2 existing as of the date of the execution of the Westlands Agreement; and
 (B)any remaining repayment obligation under the April 1, 1965, repayment contract between the United States and Westlands Water District (contract numbered 14–06–200–2020–A).
 (2)Limitation on reliefRepayment relief granted in paragraph (1) shall not extend to— (A)Westlands Water District’s operation and maintenance obligations, whether payable to the United States or to an Operating Non-Federal Entity;
 (B)construction costs or other capitalized costs not yet allocated to or incurred by Westlands Water District as of the date of the Westlands Agreement, including costs attributable to the Folsom Safety of Dams modifications, the B.F. Sisk corrective action study, or any Safety of Dams; or
 (C)the repayment of future capital costs incurred after the date of execution of the Westlands Agreement.
 (c)Repayment of costsCentral Valley Project construction costs or other capitalized costs allocated to Westlands Water District after the date of the Westlands Agreement, and properly assignable to Westlands Water District, shall be repaid in not more than 5 years after notification of the allocation of such amount of less than $5,000,000. If such amount is $5,000,000 or greater, such cost shall be repaid as provided by applicable reclamation law. Any additional costs that may have been assigned to Westlands Water District pursuant to paragraph (9)(C)(iv) of the Westlands Agreement related to the Central Valley Project final cost allocation shall be nonreimbursable.
			(d)Applicability of certain provisions
 (1)Reclamation reform actUpon discharge of the capital repayment obligation as provided in subsection (b), the provisions of section 213 (a) and (b) of the Reclamation Reform Act of 1982 (96 Stat. 1269) shall be deemed to apply to lands in Westlands Water District, and the ownership and full cost pricing limitations in any provision of Federal reclamation law shall not apply to lands in the District notwithstanding the subsequent allocation of construction costs or other capitalized costs to the District. These exemptions shall be carried out in accordance with the process set forth in the Westlands Agreement.
 (2)Other provisionsNothing in this Act is intended to relieve the San Luis Unit Contractors of any other obligations under reclamation law including Restoration Fund charges pursuant to section 3407(d) of Public Law 102–575.
				8.Transfer of title to certain facilities
 (a)In generalUpon the execution of the repayment contract, or as soon thereafter as practicable, the Secretary shall transfer to Westlands Water District title to the following:
 (1)San Luis Canal System, excluding the main canal that is integrated with the California Aqueduct. These appurtenant features include—
 (A)internal water distribution system within Westlands, including approximately 1,045 miles of buried pipeline;
 (B)pumping plants within Westlands, including— (i)San Luis Canal Left and Right Bank pumping plants;
 (ii)Pumping Plants P1 through P38 located at the head end of the gravity laterals to supply the head required for the P laterals;
 (iii)Pumping Plants, tanks, reservoirs, relift pumping plants to serve lands west of the San Luis Canal; and
 (iv)Pumping Plant 7.05 off Lateral 7; and (C)related structures, appurtenances, pumping plants, pumps, motors, meters, valves, tanks, transformers, and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (2)Mendota Pool diversion facilities operated by Westlands Water District System, including the following:
 (A)Inlet Canal from the Fresno Slough. (B)Pumping plants, 6–1, 6–2, 7–1, 7–2.
 (C)Related structures, appurtenances, pumps, motors, meters, valves, tanks, transformers, and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (3)Pleasant Valley System, including the following: (A)Intake canal and pipeline.
 (B)Pleasant Valley Pumping Plant. (C)Coalinga Canal, including related check structures, turnouts, and headworks.
 (D)Pleasant Valley distribution system and pumping plants along the Coalinga Canal. (E)Related structures, appurtenances, pumps, motors, meters, valves, tanks, transformers, and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (4)Drainage collection system, including the following: (A)Carrier and collector pipelines, sumps, and sump pumps.
 (B)San Luis Drain from Sta 6678+45 to Sta 8520+22.87. (Crossing with DMC to Laguna Ave. crossing.) (C)Related structures, appurtenances, pumps, motors, meters, valves, tanks, transformers, and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (5)Tranquillity Field Office, including the following: (A)Buildings at 32650 West Adams Avenue, Tranquillity, CA 93668.
 (B)All related fixtures and furnishings as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (6)Huron field office, including the following: (A)Buildings at 32450 South Lassen Avenue, Huron, CA 93234.
 (B)All related fixtures and furnishings as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (7)All real property interests held by the United States in lands underlying or otherwise associated with the facilities and equipment listed in this subsection (a), including all fee title, easements, and rights of way.
 (b)Payment of costsExcept as specifically provided in this Act, any transfer of title to the Pleasant Valley Pumping Plant, the Coalinga Canal, and any associated facilities shall not relieve any other Project Water service or repayment contractor of the requirement to pay any allocated costs associated with those conveyance or pumping facilities that are properly allocated to those contractors under existing law and Project ratesetting policies.
 (c)Liability on transfer of titleUpon transfer of title to any facilities pursuant to subsection (a), Westlands Water District shall, as a condition to such transfer, formally agree as of the date of transfer to—
 (1)hold the United States harmless and indemnify the United States for any and all claims, cost, damages, and judgments of any kind arising out of any act, omission, or occurrence relating to the transferred facilities, except for such claims, costs, damages arising from acts of negligence committed by the United States or by its employees, agents, or contractors, prior to the date of title transfer, for which the United States is found liable under the Federal Tort Claims Act; and
 (2)assume full responsibility for correcting and financing any repairs or deficiencies that may exist at the time of or following title transfer.
 (d)ComplianceThe Secretary and Westlands Water District shall comply with all applicable requirements under Federal and California law before title to a facility is transferred pursuant to this section.
 9.Compliance with applicable lawIn implementing the measures authorized by this Act, the Secretary shall comply with all applicable Federal laws, rules, and regulations, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), as necessary.
 10.No water supply or financial impacts on other central valley project contractorsImplementation of this Act and the Agreements authorized thereunder shall not— (1)result in the involuntary reduction in the contract water allocation to any Central Valley Project long-term water service, repayment, settlement, exchange, or refuge contractor, including contractors in the Friant Division of the Central Valley Project;
 (2)modify, amend or affect any of the rights and obligations of the parties to any Central Valley Project long-term water service, repayment, settlement, exchange, or refuge contract, including contracts in the Friant Division of the Central Valley Project;
 (3)alter the repayment obligation of any long-term water service, repayment, or settlement contractor receiving water or power from the Central Valley Project, or shift any costs to other such contractors that would otherwise have been properly assignable to San Luis Unit Contractors under this Act, including operations and maintenance costs, construction costs, or other capitalized costs allocated to San Luis Unit Contractors after the date of the enactment of this Act;
 (4)impair the ability of the United States to implement paragraph 16 (The Water Management Goal) of the Stipulation of Settlement entered by the parties to Natural Resources Defense Council, et al. v. Rogers, et al. (Case NO CIV S–88–1658 (LKK/GGH) E.D.Cal.), dated September 13, 2006, as authorized to be implemented by title X of Public Law 111–11; or
 (5)diminish, impair, or otherwise affect in any manner any priorities for the allocation, delivery, or use of water under applicable law, including any purposes of use and priorities established by sections 3402 and 3406 of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4706).
 11.Restoration Fund payments by westlands water districtFor the purpose of avoiding a shift of Central Valley Project Restoration Fund payments from Westlands Water District to Central Valley Project preference power contractors, for any year in which the allocation of water for south-of-Delta Central Valley Project long-term water service contractors or repayment contractors is greater than 75 percent, the Secretary shall calculate for Westlands Water District a per acre foot Restoration Fund payment based on a projection that Westlands Water District would take delivery of the allocation made to south-of-Delta Central Valley Project long-term water service contractors or repayment contractors.
		
